02/18/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0605


                                      DA 21-0605
                                   _________________

 BOARD OF REGENTS OF HIGHER
 EDUCATION OF THE STATE OF MONTANA,

              Petitioner and Appellee,

       v.
                                                                    ORDER
 THE STATE OF MONTANA, by and through
 Austin Knudsen, Attorney General of the State of
 Montana in his official capacity,

              Respondent and Appellant.
                                _________________

       Good cause appearing, amicus counsel for Second Amendment Foundation, Idaho
Second Amendment Alliance, and Madison Society Foundation, Inc., Donald Kilmer and
Alexandria Kincaid, are provisionally granted pro hac vice admission to this Court for the
sole purpose of lodging an amicus brief in this matter.
       Local Montana Counsel, Quinten Rhoades is hereby directed to keep this Court
informed of the progress of Amicus Counsels’ application to the Montana Bar Association
for pro hac vice admission.
       Furthermore, the amicus brief of the Second Amendment Foundation, Idaho Second
Amendment Alliance, and Madison Society Foundation, Inc., is ordered to be lodged with
this Court. If pro hac vice admission is denied for both amicus counsel, the brief shall not
be filed. If pro hac vice admission is granted for one or both amicus counsel, the motion
seeking leave to file an amicus brief is granted.
       Movant is directed to serve a copy of the motion upon the State Bar Admissions
Administrator pursuant to Rule XI.E, Rules of Admission.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  February 18 2022